PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NIE et al.
Application No. 16/638,036
Filed: February 10, 2020
Attorney Docket No. 148828.548412
For: LINEAR STAPLER WITH ADJUSTMENT MECHANISM
:
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.137(a) AND
:   37 CFR 1.313(c)(2)
:


This is a decision on the petition, filed January 25, 2022, under 37 CFR 1.137(a), the petition to revive the above-identified unintentionally abandoned application and on the petition under 37 CFR 1.313(c)(2) to withdraw the above-identified application from issue.

The petitions are GRANTED.

As to the petition under 37 CFR 1.137(a):
	
This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed July 23, 2021, which set a statutory period for reply of three months. No extensions of time under the provisions of 37 CFR 1.136(a) could be obtained. Accordingly, the application became abandoned on October 26, 2021. A Notice of Abandonment was mailed on November 9, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, along with the issue fee of $600; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   

The petition satisfies the requirements of 37 CFR 1.313(c)(2). Accordingly, this application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (RCE).

Petitioner is advised that the issue fee paid January 25, 2022, in this application cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

As to the petition under 37 CFR 1.46(c):

Petitioner requests to correct the name of applicant from “YISI Medical Technology CO., LTD. Shanghai” to – EZISURG Medical Technology CO., LTD., Shanghai--.

Office records have been corrected to reflect the name of the applicant. A Corrected Filing Receipt, which sets forth the correct name of the applicant, was mailed January 27, 2022.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3731 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the oath or declarations submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3700. 


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions


cc:	VENABLE, LLP
	8010 TOWERS CRESENT DRIVE
	SUITE 300
	TYSONS, VA  22182


    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.